Citation Nr: 1726823	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  02-18 303	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected diabetic peripheral neuropathy of the left lower extremity. 

2.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected diabetic peripheral neuropathy of the right lower extremity. 


REPRESENTATION

Veteran represented by:	George Theodore Sink, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to December 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for diabetic peripheral neuropathy in the bilateral lower extremities and assigned a 10 percent rating for each extremity effective August 2004. 

In November 2006, the RO awarded increased 20 percent disability ratings for each lower extremity retroactive to the original grant of service connection.  The claims remain in controversy as less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In March 2008, the Veteran was afforded a hearing with the undersigned Veterans Law Judge at the RO.  His spouse also testified.  A transcript has been associated with the record.

In April 2008, the Board remanded the peripheral neuropathy claims for additional development.  In June 2009, the Board denied the claims for increase.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the Court vacated those parts of the June 2009 Board decision that denied the Veteran's claims for a higher initial rating for his service-connected diabetic peripheral neuropathy of the bilateral lower extremities and remanded the matter to the Board.  The Board then remanded the claims for additional development by a decision dated in July 2011.  In August 2012, the Board once again denied the claims for increase; the Veteran again appealed the denial to the Court.  The Court vacated and remanded the August 2012 Board decision denying entitlement to an initial evaluations in excess of 20 percent for diabetic peripheral neuropathy of right and left lower extremity; finding the Board failed to comply with the October 2010 Court Remand requiring the Board to address certain evidence in adjudicating the claims for increase.  

The Board remanded the Veteran's claims in May 2015.  The issue of the propriety of the reduction of the evaluation for bilateral hearing loss from 10 percent disabling to noncompensable effective March 9, 2013 was remanded at that time for the issuance of a statement of the case.  However, a June 2016 rating decision restored the 10 percent rating from March 9, 2013; thus, there is no case or controversy remaining concerning this issue.

The Board additionally notes that the May 2015 remand referred the issue of entitlement to a TDIU.  A January 2016 rating decision granted entitlement to TDIU effective May 21, 2015.  In August 2016, the Veteran submitted a notice of disagreement with the effective date of such award.  In September 2016, the Veteran's attorney submitted a letter stating that an effective date of April 20, 2009 is appropriate.  In a January 2017 Board decision, the effective date of April 20, 2009 was granted, providing a complete grant of the benefits sought by the Veteran.  The claims dismissed herein were remanded for additional development.


FINDINGS OF FACT

1.  The Veteran served on active duty from August 1967 to December 1971.

2.  In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of these appeals is requested.


CONCLUSION OF LAW

The criteria for withdrawal of appeals by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn these appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeals are dismissed.




		
M. H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


